Per Curiam.
It is not stated in the appeal-book that it contains all the-evidence. Cheney v. Railroad Co,, 16 Hun, 415. But on the assumption that it does, we have considered the question pressed on the argument that the verdict was against the weight of evidence. We have carefully read and-weighed all the testimony in the case. The conflict is direct between the witnesses as to whether there was a sale or consignment of the goods to defendant. There are circumstances tending to weaken the force of their testimony. But, on all the evidence, we are of the opinion that the decision of the jury who heard and saw these witnesses should be respected and upheld. Judg-ment and order affirmed, with costs.